Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-20, drawn to a composition.
Group II, claim(s) 21, drawn to a method of preparing a composition.
Group III, claim(s) 22 and 23, drawn to an aqueous composition.
Group IV, claim(s) 24, drawn to a method for obtaining reduced viscosity loss on tinting.
Group V, claim(s) 25, drawn to a method of providing thickness properties.
Group VI, claim(s) 26, drawn to a paint composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through VI lack unity of invention because even though the inventions of these groups require the technical feature of the composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schieferstein (US 2008/0108775 A1) in view of Conradi (U.S. Pat. No. 5,959,013) as evidenced by Toronto Research Chemicals (2-hexyl-1-decanol Information). Specifically, Schieferstein teaches thickener compositions comprising polyurethane, water, and nonionic surfactants (Abstract; ¶ 72-82). Schieferstein teaches examples where polyurethane is derived by reacting polyethylene glycol, 2-butyl-1-octanol, and diisocyanate, to which is then added dehydrol 04 deo (ethoxylated octanol with 4EO) and water (¶ 83-88, 94-95). 2-butyl-1-octanol is consistent with formula (I) of claim 1 where R1 = C4 alkyl and R2 = C6 alkyl. The Example of Schieferstein uses roughly 209.1 pbw polyurethane-forming ingredients, 127.1 pbw dehydrol 04 deo, and 317.7 pbw water, suggesting roughly 32 wt% polyurethane, 19.4 wt% dehydrol 04 deo, and 48.6 wt% water. Accordingly, the example of Schieferstein differs from the subject matter claimed in that R1+R2 is 10 and x =4. 
With respect to R1+R2, Schieferstein teaches Guerbet alcohols can generally be used such as Rilanit G16 (¶ 56). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute 2-butyl-1-octanol with Rilanit G16, thereby predictably affording workable thickeners in accordance with the teachings of Schieferstein. As evidenced by Toronto Research Chemicals, Rilanit G16 is 2-hexyl-1-decanol, which suggests R1= C6 and R2 = C8 and R1+R2 = C14. 
With respect to surfactant, Conradi teaches it was known alkoxylated aliphatic compounds such as 2-ethylhexanol/5EO adduct are suitable viscosity reducers for polyether polyurethane thickeners (Abstract; Col. 3, Lines 1-7; Table 1). Conradi teaches the viscosity reducers render the thickeners convenient to handle without adverse effect on thickener effectiveness (Col. 2, Lines 45-50; Col. 5, Lines 1-7). It would have been obvious to one of ordinary skill in the art to utilize the adducts of Conradi within the thickener compositions of Schieferstein because doing so would Conradi. Conradi teaches 1-50 wt% of viscosity reducer can be used (Col. 4, Lines 48-54), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Conradi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Conradi. See MPEP 2123.
As all common technical features shared between Groups I through VI fail to make a contribution over the prior art, they are not special technical features. Therefore, there is lack of unity between Groups I through VI. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764